


117 HR 3219 IH: To provide funding relating to COVID–19 for high Medicaid providers, and for other purposes.
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3219
IN THE HOUSE OF REPRESENTATIVES

May 13, 2021
Mr. Rush (for himself and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Appropriations

A BILL
To provide funding relating to COVID–19 for high Medicaid providers, and for other purposes.


1.Funding for high medicaid providers relating to covid–19
(a)FundingIn addition to amounts otherwise available, there is appropriated to the Secretary, for fiscal year 2021, out of any monies in the Treasury not otherwise appropriated, $10,000,000,000 for purposes of making payments to eligible high Medicaid health care providers for health care related expenses and lost revenues that are attributable to COVID–19. Amounts appropriated under the preceding sentence shall remain available until expended. (b)Application requirementTo be eligible for a payment under this section, an eligible high Medicaid health care provider shall submit to the Secretary an application in such form and manner as the Secretary shall prescribe. Such application shall contain the following:
(1)A statement justifying the need of the provider for the payment, including documentation of the health care related expenses attributable to COVID–19 and lost revenues attributable to COVID–19. (2)The tax identification number of the provider.
(3)Such assurances as the Secretary determines appropriate that the eligible high Medicaid health care provider will maintain and make available such documentation and submit such reports (at such time, in such form, and containing such information as the Secretary shall prescribe) as the Secretary determines is necessary to ensure compliance with any conditions imposed by the Secretary under this section. (4)Any other information determined appropriate by the Secretary.
(c)LimitationPayments made to an eligible high Medicaid health care provider under this section may not be used to reimburse any expense or loss that— (1)has been reimbursed from another source; or
(2)another source is obligated to reimburse. (d)Application of requirements, rules, and proceduresThe Secretary shall apply any requirements, rules, or procedures as the Secretary deems appropriate for the efficient execution of this section.
(e)DefinitionsIn this section: (1)Eligible high medicaid health care providerThe term eligible high Medicaid health care provider means a provider of supplier that—
(A)is enrolled with a State Medicaid plan under title XIX (or a waiver of such plan); (B)provides diagnoses, testing, or care for individuals with possible or actual cases of COVID–19; and
(C)is either— (i)a disproportionate share hospitals described in Section 1923(b) of the Social Security Act;
(ii)a children’s hospitals described in Section 1886(d)(1)(B)(iii) of the Social Security Act and Section 340E of the Public Health Service Act; (iii)a physician or other practitioner described Section 1903(t)(2) of the Social Security Act (42 U.S.C. 1396b(t)(2)(A)); or
(iv)such other providers and suppliers as the Secretary determines should be appropriately considered to be included based on high caseloads of patients eligible under title XIX of the Social Security Act. (2)Health care related expenses attributable to covid–19The term health care related expenses attributable to COVID–19 means health care related expenses to prevent, prepare for, and respond to COVID–19, including the building or construction of a temporary structure, the leasing of a property, the purchase of medical supplies and equipment, including personal protective equipment and testing supplies, providing for increased workforce and training (including maintaining staff, obtaining additional staff, or both), the operation of an emergency operation center, retrofitting a facility, providing for surge capacity, and other expenses determined appropriate by the Secretary.
(3)Lost revenue attributable to covid–19The term lost revenue attributable to COVID–19 has the meaning given that term in the Frequently Asked Questions guidance released by the Department of Health and Human Services in June 2020, including the difference between such provider’s budgeted and actual revenue if such budget had been established and approved prior to March 27, 2020. (4)PaymentThe term payment includes, as determined appropriate by the Secretary, a prepayment, a prospective payment, a retrospective payment, or a payment through a grant or other mechanism.

